DETAILED ACTION
Claims 1-15 (filed 05/24/2022) have been considered in this action.  Claims 1, 9 and 13-15 have been amended.  Claims 2-8 and 10-12 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 11 paragraphs 3, filed 05/24/2022, with respect to objection to the title and abstract have been fully considered and are persuasive.  The objection of the title and abstract has been withdrawn. 

Applicant’s arguments, see page 11 paragraphs 4-5, filed 05/24/2022, with respect to objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see page 11 paragraph 6, filed 05/24/2022, with respect to objection to claims 14 and 15 as being a substantial duplicate of claim 1 have been fully considered and are persuasive.  The objection of claims 14 and 15 has been withdrawn.  However, based upon the claimed scope of claims 14 and 15, no substantial difference exists between independent claims 14 and 15, and thus they are further objected to as being substantial duplicates.

Applicant’s arguments, see page 12 paragraph 4, filed 05/24/2022, with respect to objections to claims 1, 14 and 15 for containing typographical errors have been fully considered and are persuasive.  The objections of claims 1, 14 and 15 has been withdrawn. 

Applicant’s arguments, see page 13 paragraph 1, filed 05/24/2022, with respect to rejection of claims 1-15 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-15 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant's arguments, see page 13 paragraph 4, filed 05/24/2022, with respect to rejection of claims 1-15 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant has amended ‘the cost optimal procedure’ to be ‘a cost optimal procedure’, however this fails to clarify which of the ‘a cost optimal procedure’ is being referred to by the final limitation of independent claim 1.  See below for a more thorough explanation under the rejection of claims 1-13 via 35 U.S.C. 112(b).

Applicant's arguments, see page 13 paragraph 6, filed 05/24/2022, with respect to rejection of claim 9 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant has failed to link ‘the temperature measurements’ to any preceding element through proper antecedent basis.  See below for a more thorough explanation under the rejection of claim 9 via 35 U.S.C. 112(b).

Applicant’s arguments with respect to rejection of claim(s) 1-15 under 35 U.S.C. 103 relying upon Peng to teach the elements related to a smartphone proximity have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Elements previously taught by Peng have been shown through Shoemaker et al. (US 20130331087). 


Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 contains a typographical error in that the limitation “determine, from the set of temperature-regulation factors, a cost-optimal procedure for the at least different temperature-regulation elements for reaching the temperature threshold value” should be written “determine, from the set of temperature-regulation factors, a cost-optimal procedure for the at least two different temperature-regulation elements for reaching the temperature threshold value”
Claim 14 contains a typographical error in that the limitation “wherein the set of temperature-regulation factors comprises at least a current temperature of the volume of fluid and an energy-transfer rate for each of the at least two temperature-regulation elements;” should be written “wherein the set of temperature-regulation factors comprises at least a current temperature of the volume of fluid and an energy-transfer rate for each of the at least two different temperature-regulation elements;”

Claim 15 is objected to because of the following informalities:  
Claim 15 contains a typographical error in that the limitation “determine, from the set of temperature-regulation factors, a cost-optimal procedure for the at least different temperature-regulation elements for reaching the temperature threshold value” should be written “determine, from the set of temperature-regulation factors, a cost-optimal procedure for the at least two different temperature-regulation elements for reaching the temperature threshold value”

Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/210,020 in view of Shoemaker et al. (US 20190331363, hereinafter Shoemaker).   Below is a comparison of claim 13 of the instant application to claim 11 of copending application no. 17/210,020.  
Instant Application
Claim 13
Application 17/210,020
Claim 11
A system comprising: at least one temperature-regulation element configured for fluidic communication with a fluid repository selected from the group consisting of a pool basin, a spa basin and a hot tub basin;
A system comprising: at least one temperature-regulation element configured for fluidic communication with a fluid repository containing a volume of fluid, (claim 1)
a smartphone comprising a smartphone app granted location permissions by a user;

and a processor in electronic communication with the at least one temperature-regulation element; a memory or storage device programmed with instructions executed by the processor;
and a processor in electronic communication with the at least one temperature-regulation element and the valve; 
wherein the smartphone is and programmed to: determine whether the smartphone is located more than a defined distance from the fluid repository;
wherein the processor is further configured to: determine a set of active use mitigation factors for the volume of fluid; wherein the identifying the desired use time is further according to the set of active use mitigation factors (claim 10); wherein the set of active use mitigation factors comprises a predefined geographical distance, wherein the processor is further configured to determine a user is a predefined geographical distance from the fluid repository (claim 11)
and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure;

and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository;

and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid;
the processor configured to: determine a temperature threshold value for the volume of fluid; (claim 1)
calculate an amount of solar radiation to which the volume of fluid is exposed;
calculate an amount of solar radiation to which the volume of fluid is exposed; (claim 1)
calculate, from the amount of solar radiation and a set of temperature - regulation factors, a time period for reaching the temperature threshold value for the volume of fluid, wherein the set of temperature-regulation factors comprises at least a current temperature of the volume of fluid and an energy-transfer rate for the at least one temperature-regulation element;
calculate, from the amount of solar radiation and a set of temperature-regulation factors, a time period for reaching the temperature threshold value for the volume of fluid, wherein the set of temperature-regulation factors comprises at least a current temperature of the volume of fluid and an energy-transfer rate for the at least one temperature-regulation element; (claim 1)
determine, from the set of temperature-regulation factors, a cost-optimal procedure for the at least one temperature-regulation element for reaching the temperature threshold value;
determine, from the set of temperature-regulation factors, a cost-optimal procedure for the at least one temperature-regulation element for reaching the temperature threshold value; (claim 1)
identify a desired use time for the volume of fluid; 
identify a desired use time for the volume of fluid; (claim 1)
and activate the at least one temperature-regulation element according to the time period, the desired use time, and the cost-optimal procedure
activate the at least one temperature-regulation element according to the time period, the desired use time, and the cost-optimal procedures (claim 1)

wherein the at least one temperature-regulation element is configured to be in fluidic communication with an other fluid repository containing an other volume of fluid; (claim 1)

determine an other time period for reaching another temperature threshold value for the other volume of fluid, (claim 1)

wherein the activating the at least one temperature- regulation element is further according to the other time period; (claim 1)

a valve in fluidic communication with the fluid repository and the other fluid repository; and a processor in electronic communication with the at least one temperature-regulation element and the valve (claim 1)

and actuate the valve for reaching the temperature threshold value, the other temperature threshold value, or both to: (claim 1)
identify a temperature difference between the volume of fluid and the other volume of fluid;
identify a temperature difference between the volume of fluid and the other volume of fluid; (claim 1)
flow fluid from the volume of fluid into the other volume of fluid based on the temperature difference; or flow fluid from the other fluid repository to the fluid repository based on the temperature difference
and actuate the valve for reaching the temperature threshold value, the other temperature threshold value, or both to: flow fluid from the volume of fluid into the other volume of fluid based on the temperature difference; or flow fluid from the other fluid repository to the fluid repository based on the temperature difference (claim 1)


The copending Application No. 17/210,020 fails to teach “a smartphone comprising a smartphone app granted location permissions by a user; and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure; and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository; and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid”.
Shoemaker teaches “a smartphone comprising a smartphone app granted location permissions by a user” ([0073] FIG. 7 is a block diagram of an exemplary architecture for a device capable of running the disclosed device automation application. Architecture 700 can be implemented in any device for generating the features described in reference to FIGS. 1-3, including but not limited to portable or desktop computers, smart phones and electronic tablets, television systems, game consoles, kiosks and the like; [0031] a user of a particular mobile device can configure settings for one or more devices (e.g., entertainment, climate, appliance, lighting, and security) and the location-based automation system 102 can automate the one or more devices based on the configured settings when the particular mobile device is within a particular distance from the geographic location associated with the location-based automation system 102.) “and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure; and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository; and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid” ([0021] The location-based automation system 102 can communicate with a communications system 104 to determine the geographic locations of mobile devices 122, 124, and 126. The communications system 104 can interact with mobile devices 122, 124, and 126 over one or more wired or wireless networks 120, e.g., Wi-Fi, cellular, Bluetooth, the Internet. For example, the communications system 104 can send messages to the mobile devices 122, 124, and 126 to request a geographic location of the mobile device. The communications system 104 can also receive messages from the mobile devices 122, 124, and 126 providing a geographic location of the mobile device; [0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126; [0032] the location of a mobile device can be determined using cellular position technologies, e.g., using data received from cellular towers 130, or Wi-Fi positioning technologies (e.g., trilateralization), together with floor plan information or a map database and geocoding. If the mobile device is outdoors, the GPS or other GNSS technologies can be used to determine location of a mobile device, e.g., using data received from satellites 128. In some cases, the current location of a mobile device 122, 124, or 126 can be determined by the mobile device, e.g., using cellular or Wi-Fi position technologies; [0041] In some implementations, the distance of the mobile device from a particular geographic location can be defined by the radius of a circular geofence. For example, two circular geofences, each having a different radii R1, R2, can be placed around a user's home, where R2&gt;R1, and the distance can be in feet, meters, miles or any other suitable unit of distance measure. When the distance of the mobile device less than or equal to R1, the location-based automation system 104 can enter a "home" mode, and various automation actions associated with the "home" mode can be initiated according to the user profile. When the distance of the mobile device is between R1 and R2, the location-based automation system 104 can enter an "away" mode, and various automation actions associated with the "away" mode can be initiated according to the user profile. When the distance of the mobile device is greater than R3, the location-based automation system 104 can enter a "vacation" mode, and various automation actions associated with the "vacation" mode can be initiated according to the user profile. [0045] a home mode can be configured so that the climate at the particular geographic location is set at a certain temperature; [0046] an away mode can be configured so that the climate at the particular geographic location is maintained at a certain temperature... A vacation mode can be configured so that climate control is inactive; [0051] the process 200 can monitor the mobile device distance and can predict an estimated time of arrival of the user associated with the mobile device. The process 200 can gradually adjust the automation mode of one or more devices (e.g., a climate control system or a pool temperature), so that the automation settings specified by the user associated with the mobile device are reached upon the user's arrival; [0065] Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance. As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance. The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance.
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the temperature control system for a fluid repository that is able to perform a cost-optimal procedure as taught by copending Application No. 17/210,020 with the pool temperature control system that operates based on a user smartphone being within a defined distance to a specific geographic location, including a pool area so that a higher or lower temperature, or some automated control action that defines a temperature control, can be selected when the smartphone is within a specified distance as taught by Shoemaker because such an improvement would go towards a user’s increased enjoyment of having a specified predefined temperature available whenever they are in the area of the pool, while also offering increased improvement to the cost-optimal nature by allowing higher temperatures when in the defined distance, and lower temperatures that require less energy input (i.e. cost) when not in the defined distance.  It would have been obvious to combine these features in a known way by programming the functionality of Shoemaker into the controller of copending Application No. 17/210,020 along with the smartphone application of Shoemaker to achieve predictable results.  

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recites the limitation "the cost-optimal procedure" in the final limitation of claim 1 and the fourth to last limitation of claim 13.  Each of claims 1 and 13 recite that there are two separate “a cost-optimal procedure” thus it is unclear which of ‘the cost-optimal procedure’ the applicant is relying upon antecedent basis to reference.
Claims 1 and 13 each claim “activate the at least one temperature-regulation element according to the time period, the desired use time, and the cost-optimal procedure”.  Claims 1 and 13 also establish “and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from a cost-optimal procedure for the at least one temperature-regulation element;” and “determine, from the set of temperature-regulation factors, a cost-optimal procedure for the at least one temperature-regulation element for reaching the temperature threshold value”.  It is therefore unclear whether the cost-optimal procedure is the one being refrained from by the smartphone distance, the one being determined, or they are one in the same cost-optimal procedure.  For the sake of compact prosecution, the examiner shall consider all of these interpretations valid until the applicant corrects this claim language.  
Claims 2-12 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(b).

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the temperature measurements" in its only limitation.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests removing “from the temperature measurements” from the claim as it is unclear what the temperature measurements are actually limiting in the claim, or replacing “from the temperature measurements” with “from the electronic weather forecast” to remain clear as to what is actually being limited as to what the source of the ambient temperature factors is.  

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the other volume of fluid" in the third to last limitation that starts with “identify a temperature difference...”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "actuate the valve" in the second to last limitation.  There is insufficient antecedent basis for this limitation in the claim because no valve has been claimed.
Claim 13 recites the limitation "the other fluid repository" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.
None of these elements have established proper antecedent basis, as the relationship between the fluid repository, the other fluid repository, the valve, the volume of fluid, and the other volume of fluid is not clear.    Applicant has stated that “Applicant has amended claim 13 to be in independent form, incorporating the features of claims 1, 11 and 12”, however this is not true, because these missing elements from claims 11 and 12 are now lacking antecedent basis in claim 13.  

Claim 13 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that based on the temperature difference, the system will “flow fluid from the volume of fluid into the other volume of fluid” or “flow fluid from the other fluid repository to the fluid repository”.  Based upon these statements, it is unclear what these elements are actually limiting because it has not been established what the relationship between ‘the volume of fluid’, ‘the other volume of fluid’, ‘the fluid repository’ and ‘the other fluid repository’ actually are.  If, based on the broadest reasonable interpretation, ‘the fluid repository’ is considered to have ‘the other volume of fluid’ because this relationship is not established, it can be considered that the final two limitations are actually claiming the same thing, and thus the claim is unclear because based on this interpretation it can be considered that these two final limitations are actually claiming the same thing in terms of direction of flow.  In other words, based on the broadest reasonable interpretation, the flow of fluid from ‘the volume of fluid’ into ‘the other volume of fluid’ can be considered to have the same directionality in terms of flow as ‘the other fluid repository’ to ‘the fluid repository’.  The examiner recommends amending the material missing from claims 11 and 12 that the applicant stated was amended into claim 13 to overcome this rejection.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, 14 and 15 each establish that at least one or more temperature-regulation elements are in fluidic communication with a fluid repository.  A smartphone receives an input based on its relative location to this fluid repository.  It is then claimed that a temperature threshold is established for “a volume of fluid”.  It is unclear how the volume of fluid relates to the fluid repository because no link is established between the fluid repository and the volume of fluid.  Based upon the broadest reasonable interpretation, the volume of fluid and the fluid repository are not linked, such that the temperature threshold does not have to be determined for the fluid repository, but towards any ‘volume of fluid’, and the examiner shall interpret the claim as such.  In other words, based on the broadest reasonable interpretation, it is unclear whether the ‘fluid repository’ is that which contains the ‘volume of fluid’ or not.  
It is recommended that the first limitation of each independent claim establish that a fluid repository “contains a volume of fluid” and that the subsequent “a volume of fluid” be changed to “the volume of fluid” so that any antecedent basis issues are resolved.
Claims 2-12 are dependent upon claim 1 and thus inherit the rejection under 35 U.S.C. 112(b).

Claim 15 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the limitation “wherein the set of temperature-regulation factors comprises at least a current temperature of the volume of fluid, an energy-transfer rate for the at least one temperature-regulation element, and whether a user is within a predefined geographical distance from the fluid repository; There is insufficient antecedent basis for the claimed “the at least one temperature regulation element” in the claim.  It is unclear whether this requires energy-transfer rate for only one of the two different temperature regulation elements or for both.  For the sake of compact prosecution the examiner shall consider that only one is needed.


  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallupe et al. (US 20040230344, hereinafter Gallupe) in view of Shoemaker et al. (US 20130331087, hereinafter Shoemaker).

In regards to Claim 1, Gallupe teaches “A system comprising: at least one temperature-regulation element configured for fluidic communication with a fluid repository selected from the group consisting of a pool basin, a spa basin and a hot tub basin;” (Fig. 1 shows heaters 5 (temperature regulation element) and pool 3 (fluid repository); [0002] The present invention relates generally to a system for use in heating commercial and residential swimming pools or spas.) “and a processor in electronic communication with the at least one temperature-regulation element; a memory or storage device programmed with instructions executed by the processor;” (Fig. 1 shows controller 2 [0037] The controller 2 of the present invention can be implemented with software or the like, using a computer, such as Penguin Computing Relion.RTM. or Dell Dimension 400.RTM. or other device containing a similar central processing unit (CPU); wherein software is well-known to be executed from memory) “determine a temperature threshold value for a volume of fluid;” ([0059] If on the other hand, an event is present and there is a scheduled opening time later within the period for which forecast data is available that indicates that conditions will meet the pre-selected criteria for swimming, the controller then proceeds to find the time where the Tm is less than or equal to Tc to turn the heaters back 29 on.  In order to do this, the controller must first calculate Tc as illustrated in FIG. 7A. The Tc curve represents the time required to heat the pool to the temperature pre-selected by the pool operator by that next scheduled swimmable opening before shutting the heaters off, taking into account the forecast weather conditions for the intervening time period from block 18 in FIG. 3. [0047] the fixed parameters 16 include the hours of operation for the pool, the days that it operates and the desired water temperature for use and related thermostat setting) “calculate an amount of solar radiation to which the volume of fluid is exposed;” ([0123]  The present invention measures the effect of the solar energy every hour by measuring the pool water temperature (Tm). The measurement of the swimming pool water (during an event) every hour measures all the independent variables that determine the gain or loss of energy in the swimming pool, including solar energy input; [0126] The solar energy input can be derived from a known publicly available source such as a manual entitled Solar Radiation Data Manual for Flatplate Concentrating Collectors available from The National Renewable Energy Laboratory. The nearest physical location to the pool that data is available for can be found in the manual and the average monthly data for zero degree tilt is used.) “calculate, from the amount of solar radiation and a set of temperature - regulation factors, a time period for reaching the temperature threshold value for the volume of fluid, wherein the set of temperature-regulation factors comprises at least a current temperature of the volume of fluid and an energy-transfer rate for the at least one temperature-regulation element;” ([0038] the controller 2 can receive water temperature data from the pool 3 on a continuous basis at any time it chooses to do so; [0039] The controller 2 activates and deactivates in response to events it detects in order to control the pool heating efficiency. An example of such an event would be when the combined data indicates that there will be an upcoming cold spell such that the ambient temperature and/or wind conditions will not be suitable for swimming at a preselected time in the future such as the next scheduled opening of the pool; [0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0080] A is the pool area in F.sup.2 1 Qcon Conduction losses Btu's/hr Qr Radiation losses Btu's/hr Qc Convection losses Btu's/hr Qe Evaporation losses Btu's/hr Qs Solar Energy Btu's/hr[0083] The first heater selected is a natural gas heater, the RayTherm 1083 with 888,060 of output Btu's for a pool area of 2400 F.sup.2 and .DELTA.T=30.degree. F. [0084] The known data for this heater also indicates: 3 For faster heat double Btu's/hr: 1,760,120 Btu's/hr Than select next larger: 2,049,180 BTUs/hr High wind note increases it by one model size 2,460,000 BTUs/hr [0085] Finally the RayThem 3001 with 3,000,000 input Btu's/hr and output Btu's/hr of 2,460,000 according to the data sheet;) “determine, from the set of temperature-regulation factors, a cost-optimal procedure for the at least one temperature-regulation element for reaching the temperature threshold value;” ([0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0036] If the pool is closed at night the present invention can shut the heaters off and save energy for most nights. Any time the heaters are off and the pool can be reheated in time for usage energy will be saved) “identify a desired use time for the volume of fluid; and activate the at least one temperature-regulation element according to the time period, the desired use time, and the cost-optimal procedure” ([0047] The fixed parameters 16 further include a variety of criteria pre-selected by the pool operator, which will define both the time and weather conditions that the pool will be desired to be used. For example, the fixed parameters 16 include the hours of operation for the pool, the days that it operates and the desired water temperature for use and related thermostat settings.; [0039] The controller 2 activates and deactivates in response to events it detects in order to control the pool heating efficiency. An example of such an event would be when the combined data indicates that there will be an upcoming cold spell such that the ambient temperature and/or wind conditions will not be suitable for swimming at a preselected time in the future such as the next scheduled opening of the pool; [0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0036] If the pool is closed at night the present invention can shut the heaters off and save energy for most nights. Any time the heaters are off and the pool can be reheated in time for usage energy will be saved).
Gallupe fails to teach “a smartphone comprising a smartphone app granted location permissions by a user; wherein the smartphone is programmed to: determine whether the smartphone is located more than a defined distance from the fluid repository; and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure for the at least one temperature-regulation element; and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository; and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid”.
Shoemaker teaches “a smartphone comprising a smartphone app granted location permissions by a user;” ([0073] FIG. 7 is a block diagram of an exemplary architecture for a device capable of running the disclosed device automation application. Architecture 700 can be implemented in any device for generating the features described in reference to FIGS. 1-3, including but not limited to portable or desktop computers, smart phones and electronic tablets, television systems, game consoles, kiosks and the like; [0031] a user of a particular mobile device can configure settings for one or more devices (e.g., entertainment, climate, appliance, lighting, and security) and the location-based automation system 102 can automate the one or more devices based on the configured settings when the particular mobile device is within a particular distance from the geographic location associated with the location-based automation system 102.)  “wherein the smartphone is programmed to: determine whether the smartphone is located more than a defined distance from the fluid repository;” ([0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126; [0034] In some implementations, process 200 can begin by determining the distance of a mobile device from a particular geographic location (202). For example, the distance of a mobile device from a particular geographic location can be determined using the communications system 104, as described in reference to FIG. 1; [0065] The GUI 500 includes a mobile device identifier field 502, an environment field 504, a radius field 506, and a mode field 508. The mobile device identifier field 502 can be configured to specify a particular mobile device, e.g., "Mobile Device 1" and "Mobile Device 2". Mobile devices can be specified using unique mobile device identifiers, e.g., an International Mobile Equipment Identity (IMEI) number. Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance.) “and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure for the at least one temperature-regulation element;” ([0062] In FIG. 4, the geofence 406 is defined using a radius R1 and the geofence 408 is defined using the radius R2. The distance between radii R1 and R2 can be in feet, meters, miles, or any other suitable unit of distance measure. A mobile device 404 can be associated with the particular geographic location 402. Further, automation of devices at the particular geographic location 402 can be triggered based on a position of the mobile device 404 relative to the geofences 406 and 408.  [0063] For example, when the distance of the mobile device 404 less than or equal to R1, the location-based automation system 104 can enter a "home" mode, and various automation actions associated with the "home" mode can be initiated according to the user profile. Similarly, when the distance of the mobile device is between R1 and R2, the location-based automation system 104 can enter an "away" mode, and various automation actions associated with the "away" mode can be initiated according to the user profile. Further, when the distance of the mobile device is greater than R2, the location-based automation system 104 can enter a "vacation" mode, and various automation actions associated with the "vacation" mode can be initiated according to the user profile; [0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126.) “and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository;([0032] various technologies can be used to determine the current location of a mobile device 122, 124, or 126, including short-range communication technologies such as Bluetooth or Radio-frequency Identification (RFID) tags. In some implementations, the location of a mobile device can be determined using cellular position technologies, e.g., using data received from cellular towers 130, or Wi-Fi positioning technologies (e.g., trilateralization), together with floor plan information or a map database and geocoding. If the mobile device is outdoors, the GPS or other GNSS technologies can be used to determine location of a mobile device, e.g., using data received from satellites 128. In some cases, the current location of a mobile device 122, 124, or 126 can be determined by the mobile device, e.g., using cellular or Wi-Fi position technologies. Alternatively, the mobile device 122, 124, or 126 can obtain its location from an external location service, e.g., Skyhook. [0065] Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance. As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance. The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance.) “and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid” ([0065] Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance. As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance. The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance; [0038] The user profile can be used to configure automation settings for one or more devices at one or more particular geographic locations. For example, a user can configure her user profile so that the temperature in a first location, e.g., a home, is set to 68 degrees and the temperature in a second location, e.g., an office, is set to 66 degrees.)
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for regulating a fluid repository temperature by activating temperature-regulating elements according to a time period, active use time and a cost-optimal procedure that reduces energy usage (and thus cost) according to Gallupe, and modify it with the features that allows a user’s smartphone to communicate with a controller that is set up to establish a defined area around a fluid repository (i.e. pool area) such that different temperature settings are established based on the smartphone being within the defined area around the fluid repository as taught by Shoemaker because both a user’s comfort and energy usage would be improved upon by implementing the proximity features of Shoemaker into Gallupe.  By combining these features, it can be considered taking the known pool temperature regulation system that activates temperature-regulating elements according to a time period, active use time and a cost-optimal procedure that utilizes a calculation of solar energy input, and improve it by implementing the features of Shoemaker that allows a different temperature settings and automation actions to occur when a user is within a defined distance from a set location and outside that defined distance, including a distance from a pool area, in a known way to achieve the predictable result of a temperature control system that activates temperature-regulation elements according to a time period, active use time and a cost-optimal procedure that utilizes solar energy input when a user is a defined distance from a pool area, and defaults to a different temperature control set point when a user is more than that defined distance.

In regards to Claim 4, Gallupe and Shoemaker teach the temperature-regulation system as incorporated by claim 1 above.  Gallupe further teaches “The system of claim 1, wherein the at least one temperature-regulation element comprises a gas heater, an electric heater, a solar heater, an electric chiller, or a combination thereof.” (Fig. 1 shows heaters 5 [0083] The first heater selected is a natural gas heater).

In regards to Claim 5, Gallupe and Shoemaker teach the temperature-regulation system as incorporated by claim 4 above.  Gallupe further teaches “The system of claim 4, wherein the at least one temperature-regulation element comprises at least two temperature-regulation elements, and wherein the set of temperature-regulation factors further comprises an energy-transfer rate for each of the temperature-regulation elements, and an energy-expenditure rate for operating each of the temperature-regulation elements” (Fig. 7 and [0015] The heaters are then turned on at the appropriately calculated time and left on until the next scheduled opening time for the pool; wherein heaters is plural [0038]  A relay is furnished for each heater with a separate control line; [0046] The data merger 19 includes fixed parameters from block 16 such as the gallons of water in the pool, the pounds of water in the pool, the surface area of the pool, the number of heaters for the pool, the energy for each heater, efficiency of each heater etc. [0080] A is the pool area in F.sup.2 1 Qcon Conduction losses Btu's/hr Qr Radiation losses Btu's/hr Qc Convection losses Btu's/hr Qe Evaporation losses Btu's/hr Qs Solar Energy Btu's/hr[0083] The first heater selected is a natural gas heater, the RayTherm 1083 with 888,060 of output Btu's for a pool area of 2400 F.sup.2 and .DELTA.T=30.degree. F. [0084] The known data for this heater also indicates: 3 For faster heat double Btu's/hr: 1,760,120 Btu's/hr Than select next larger: 2,049,180 BTUs/hr High wind note increases it by one model size 2,460,000 BTUs/hr [0085] Finally the RayThem 3001 with 3,000,000 input Btu's/hr and output Btu's/hr of 2,460,000 according to the data sheet).

In regards to Claim 8, Gallupe and Shoemaker teach the temperature-regulation system as incorporated by claim 1 above.  Gallupe further teaches “The system of claim 1, wherein the processor is further configured to: receive an electronic weather forecast; and calculate the amount of solar radiation from the electronic weather forecast” ([0015] Using forecast weather data, the system continuously looks for times in the future when ambient weather conditions will not meet the minimum user pre-selected conditions for swimming at the next opening time for the pool...The system takes into account forecast weather data and then calculates the time required to raise the water temperature to a pre-selected (swimmable) operating temperature at a predetermined time in the future by calculating the number of hours required to sufficiently raise the temperature to the pre-selected level[0126] The total solar input for the day is divided evenly between the daylight hours and corrected in a fail-safe manor with daily forecast weather data.).

In regards to Claim 9, Gallupe and Shoemaker teach the temperature-regulation system as incorporated by claim 8 above.  Gallupe further teaches “The system of claim 8, wherein the processor is further configured to measure, determine or receive a schedule of ambient temperature factors over a predefined period of time from the temperature measurements” (Fig. 4 and [0016] The system is then improved or self corrected by recording the temperature of the water as it is heated and simultaneously recording the forecast weather conditions from the same place as the variables used to store and recall the measured data. This information measured is used to improve the calculation for future times that encounter these same forecast weather conditions. Forecast weather is used to store and recall measured data;[0017] measuring the temperature of the pool water;  [0050] the data merger 19 constantly assembles variable information and merges it with fixed parameters to determine whether an event is present to activate the controller and disrupt the normal heating cycle. The first stage of this logic process is illustrated in block 21 where it is determined whether an event that may require activation of the controllers to override the normal heating cycle; [0051] Although the limits can include other parameters they typically include at least an ambient temperature below which it is deemed the pool will not be in a swimmable condition; [0052] the data merger 19 is provided with the forecast weather for a time period in the future, preferably seventy-two hours. The forecast is updated either daily or hourly and as needed if a significant change occurs in the weather forecast that would change the pool operation. This forecast weather data is represented in block 41 of FIG. 4. Determining whether an event is present that might cause the heater control to be interrupted occurs in block 22. The way in which this is determined is illustrated in FIG. 4).


Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gallupe and Shoemaker as applied to claim 1 above, and further in view of Roy et al. (US 20200319621, hereinafter Roy).

In regards to Claim 2, Gallupe and Shoemaker teach the temperature-regulation system as incorporated by claim 1 above.  
The combination of Gallupe and Shoemaker fail to teach “The system of claim 1, further comprising a fluid flow pump in fluidic communication with the temperature-regulation element, and in electronic communication with the processor, wherein the set of temperature-regulation factors further comprises a power output value or rotations per minute value of the fluid flow pump, wherein the processor is further configured to activate the fluid flow pump according to the time period and the desired use time”.
Roy teaches “The system of claim 1, further comprising a fluid flow pump in fluidic communication with the temperature-regulation element, and in electronic communication with the processor” (Fig. 18 and [0014] Sensors dedicated to specific pool equipment (e.g., pressure sensors, flow sensors or temp sensors in the heater used to manage pump speed, control valve positions, etc.) could share data with the controller to manage other pool equipment (e.g., to optimize performance), rather than requiring dedicated sensors for each device'  [0157] FIG. 19K is another flowchart illustrating processing logic of the pump control logic 84. In step 3750, the pump control logic 84 receives an instruction to monitor or measure the water temperature. In step 3752, the pump control logic 84 retrieves data on the factory specified parameters from memory for the water temperature. In step 3754, the pump control logic 84 receives operational data of water temperature and set point temperature data. In step 3756, the pump control logic 84 determines whether the water temperature is within the set point and/or factory parameters. If a positive determination is made, the pump control logic 84 proceeds to step 3758 where the pump control logic 84 transmits a message to the user that the water temperature is within the factory specified or set point parameters and the process would end thereafter. If a negative determination is made, the pump control logic 84 proceeds to step 3760 where the pump control logic 84 performs a function or changes the pump operation to maintain a factory or set point water temperature. In step 3762, the pump control logic 84 transmits a message to the user or the system that the pump control logic 84 has performed some function or changed the pump operation to maintain a factory or set point water temperature) “wherein the set of temperature-regulation factors further comprises a power output value or rotations per minute value of the fluid flow pump” ([0141] Pump operational data 904 could include power consumption, current draw, input voltage, flow (rate), flow (yes/no), temperature, water pressure, air cavitation, water detection, debris sensor, etc. Pump factory specifications 906 could include power consumption current draw, input voltage, life expectancy, etc.; [0142] The pump could include a software application (accessible via user interface 4562 or on a remote device having a similar user interface), described in greater detail hereinbelow, that delivers enhanced features to the user. For example, the application could define a pool owner's usage and target modes for the user to select from including but not limited to efficiency mode, spa mode, or party mode. Selecting a mode will automatically adjust pump speed or flow accordingly....The notifications can include but is not limited to a blocked filter, increase in RPM of the pump [0164] In step 3940, pump control logic 84 determines an acceptable range of speed setpoints for the pump (e.g., speed/flow for all pump related features). In step 3942, pump control logic 84 presents the acceptable speed presets to the user and then prompts the user to select desired/optimal setpoints for the pump and in step 3944, pump control logic 84 stores the user selected pump setpoints to memory and the process then ends. Optionally, as shown in steps 3950-3954, the wizard could assist the user in selecting the desired/optimal pump setpoints by stepping through multiple actual pump speeds/flows so that the user can “choose” a desired speed/flow while observing the effect of the different speeds/flows on the actual pool/spa environment) “wherein the processor is further configured to activate the fluid flow pump according to the time period and the desired use time” (Fig. 22 and 23E and  [0226] , the heater control logic 80 can receive information pertaining to time limits on setting block heater schedules, maximum allowable temperatures, password protection, scheduled heating, and setback schedules; [0152] [0152] FIG. 19F is another flowchart illustrating processing logic of the pump control logic 84 communicating with a pump. In step 1100, the pump control logic 84 receives an instruction to activate the pump. In step 1102, the pump control logic 84 receives date and time information. In step 1104, the pump control logic 84 determines the current season, e.g., summer. In step 1106, the pump control logic 84 retrieves operational setpoint data for the current season from memory, e.g., schedule, pump power, etc. In step 1108, the pump control logic 84 transmits an instruction to the pump to operate at seasonal operational setpoints; [0141] User input data 902 could include timers, schedules (e.g., on/off, speed, duration of operation, how much flow should be provided), turnover goals, turbidity/water clarity goals, etc. Pump operational data 904 could include power consumption, current draw, input voltage, flow (rate), flow (yes/no), temperature, water pressure, air cavitation, water detection, debris sensor, etc. Pump factory specifications 906 could include power consumption current draw, input voltage, life expectancy, etc. Pump configuration parameters 908 could include IP address, GPS coordinates, zip code, time and date, etc. Web data 910 could include location (based on IP address), time and date, sunrise/sunset data, regional and local weather forecast data, ambient temperature, ambient light, humidity, season, elevation, dew point, etc. For example, the pump control logic 84 could shift the pump timers based on weather input.).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the temperature-regulation system of Gallupe and Shoemaker with the use of a pump that circulates water to achieve a desired setpoint and which incorporates pump-characteristics including pump RPM and power usage information to affect when the temperature-regulation algorithm is administered as taught by Roy because the use of a pump to circulate water across a heater when heating a body of water is a well-known process, as without flow of water heat would accumulate in the area surrounding the heater as opposed to heating the entirety of the body of water.  Furthermore, by accounting for pump parameters like rpm and power usage when determining the schedule of heating a person having ordinary skill would expect to gain the obvious benefit of having a more accurate model of when a pool will achieve a given temperature, because flow characteristics of the pump can be taken into account when determining when and for how long to activate the heater and pump together for achieving the just in time heating.  By combining these elements, it can be considered taking the known pump and pump parameter compensations taught by Roy, and incorporating them into the known temperature-regulation system of Gallupe and Shoemaker in a known way to achieve predictable results.

In regards to Claim 3, Gallupe, Shoemaker and Roy teach the temperature-regulation system as incorporated by claim 2 above.  Roy further teaches “The system of claim 2, wherein the set of temperature-regulation factors further comprises an operating condition of the fluid flow pump, wherein the processor is further configured to determine a degradation of the operating condition of the fluid flow pump” (Figs. 19 and [0568] Generally, a pool heater utilizes various switching devices to detect the proper function thereof. For example, a pool heater can use a bimetal switch to protect against over-temperature conditions, an air pressure switch to ensure a fan is functioning properly, a water pressure switch to ensure a water pump is functioning properly, etc.).

In regards to Claim 10, Gallupe and Shoemaker teach the temperature-regulation system as incorporated by claim 1 above.  
The combination of Gallupe and Shoemaker fail to teach “The system of claim 1, wherein the set of temperature-regulation factors further comprises a schedule of energy rate pricing for a property on which the system resides, wherein the processor is further configured to receive the schedule of energy rate pricing electronically”.
Roy teaches “The system of claim 1, wherein the set of temperature-regulation factors further comprises a schedule of energy rate pricing for a property on which the system resides, wherein the processor is further configured to receive the schedule of energy rate pricing electronically” ([0406] The data can also include information about one or more utility companies servicing the pool owner's home and the ability to select the one or more utility companies in the user interface as will be discussed below. The utility information can be captured by determining the geolocation information from the servicer smartphone and using a database based on the location to determine which utility or utilities service that area. Moreover, the data can include annual energy cost which can be determined by using the geolocation information to determine power costs at that location from the utility and a formula to make the calculation; [0429] the connected data sources 7152 can include, but are not limited to, information related to the time and date, pool mode, pool/spa/spill, weather, air temperature, pool temperature, ORP level, pH level, salt level, water level, sunlight/UV index, approaching storms, wind direction, rainfall, utility costs, utility rebates, utility time of use rates, gas costs, and the like; [0475] the system could analyze electrical, gas, and/or propane usage for one or more pool devices, sites, and/or geographies (e.g., based on data from the hub or device). The system could analyze consolidated site information to facilitate creation of algorithms (e.g., to increase efficiency for all users). The system could use historical data trends to predict future trends, future costs, utility budgets, warnings, efficiency change, as well as to offer preventative maintenance, predictive failure, and/or potential downtime risks. The system could communicate with utilities via a web-based API or some other suitable mechanism. The system could use data trends and/or external data to minimize energy usage and/or facilitate energy consumption decisions).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the temperature-regulation system taught by Gallupe and Shoemaker with the use of utility-rate information acquired electronically that affects the decisions of when to activate temperature-regulating elements as taught by Roy because as noted by Roy it would add the stated benefit of “[0475] The system could use data trends and/or external data to minimize energy usage and/or facilitate energy consumption decisions”.  By combining these elements, it can be considered taking the known temperature-regulation system of Gallupe and Shoemaker and improving it with the known utility-rate information collection and temperature-regulation improvements noted by Roy in a known way to achieve predictable results.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallupe and Shoemaker, as applied to claim 5 above in reference to claims 6 and 7, and further in view of Love (US 20090204263, hereinafter Love).

In regards to Claim 6, Gallupe and Shoemaker teach the temperature-regulation system as incorporated by claim 4 above.  Gallupe further teaches “The system of claim 5, wherein the processor is further configured to activate a subset of the at least two temperature-regulation elements according to the time period and the desired use time” ([0015] The heaters are then turned on at the appropriately calculated time and left on until the next scheduled opening time for the pool; wherein heaters is plural [0038]  A relay is furnished for each heater with a separate control line; [0081] The model pool has an overall conductive loss (through walls or bottom) of U=0.1 Btu's/F.sup.2/.DELTA.T/hr or less except where specified differently. U is the overall conductive heat transfer coefficient in Btu's/F.sup.2/.DELTA.T//hr. A U=0.1 is considered to be good engineering for conservation purposes and is obtainable in practical designs; [0083] Sizing the heater for the model pool can be accomplished using well known publicly available information such as a RayTherm Commercial Pool Sizing Chart. The first heater selected is a natural gas heater, the RayTherm 1083 with 888,060 of output Btu's for a pool area of 2400 F.sup.2 and .DELTA.T=30.degree. F; [0087] By definition the amount of energy to raise one pound of water one degree Fahrenheit is one Btu. By extension a pound of water that has lost one degree Fahrenheit has lost a Btu of energy. Btu's are converted to water temperature change using this relationship. Water temperature changes are converted to Btu's with this relationship; [0155]  The temperature at Tc is the temperature at Tc.sub.(n+1) with energy gains (expressed as temperature changes) subtracted and energy losses added (a calculated T2-T1);  [0163] [B5] Qh is the heater input in Btu's/hr as listed in [C][5]; [0144]-[0150] describe equations for energy change in the pool, and Qh is energy added by the heaters; [0046] The data merger 19 includes fixed parameters from block 16 such as the gallons of water in the pool, the pounds of water in the pool, the surface area of the pool, the number of heaters for the pool, the energy for each heater, efficiency of each heater etc.).
Love further teaches “activate a subset of the at least two temperature-regulation elements according to the time period and the desired use time” ([0023] the device 100 can have operational control over a primary heat element 106 (e.g. an electrical heater) and a secondary heat element 106 (e.g. a solar heater) and can make decisions for usage of the primary and/or secondary heat elements 106, based on environmental conditions and a schedule 108 that is used to define a target temperature range and/or a target time period for the target temperature range, as further described below).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which can activate a plurality of heaters according to a time period and a desired use time as taught by Gallupe and Peng with the use of multiple heaters that can individually be activated as taught by Love because further efficiencies can be realized by only activating the required heater or heaters necessary for the just in time fluid repository usage.  By combining these elements, it can be considered applying the known concept of activating one or more heaters to the temperature control system that uses a smartphone proximity in a known way to achieve predictable results.

In regards to Claim 7, Gallupe and Shoemaker teach the system as incorporated by claim 5 above.  
Gallupe further teaches “The system of claim 5, wherein the at least two temperature-regulation elements comprise ... a non-solar heater” ([0083] The first heater selected is a natural gas heater, the RayTherm 1083 with 888,060 of output Btu's for a pool area of 2400 F.sup.2 and .DELTA.T=30.degree. F).
Gallupe and Shoemaker fail to teach “The system of claim 5, wherein the at least two temperature-regulation elements comprise a solar heater and a non-solar heater”.
Love teaches “The system of claim 5, wherein the at least two temperature-regulation elements comprise a solar heater and a non-solar heater” ([0023] the device 100 can have operational control over a primary heat element 106 (e.g. an electrical heater) and a secondary heat element 106 (e.g. a solar heater) and can make decisions for usage of the primary and/or secondary heat elements 106, based on environmental conditions and a schedule 108 that is used to define a target temperature range and/or a target time period for the target temperature range, as further described below).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses a plurality of heaters as taught by Gallupe and Peng to incorporate the use of solar heaters as taught by Love because solar heaters are known to be efficient as they utilize excess energy from the sun to store and heat water, thus the known efficiency benefits of a solar heater would be incorporated into the system of Gallupe and Peng in a known way to achieve predictable results.

In regards to Claim 14, Gallupe teaches “A system comprising: at least two different temperature-regulation elements configured for fluidic communication with a fluid repository selected from the group consisting of a pool basin, a spa basin, and a hot tub basin;” (Fig. 1 shows heaters 5 (temperature regulation elements) and pool 3 (fluid repository); [0002] The present invention relates generally to a system for use in heating commercial and residential swimming pools or spas; [0015] The heaters are then turned on at the appropriately calculated time and left on until the next scheduled opening time for the pool; wherein heaters is plural [0038]  A relay is furnished for each heater with a separate control line; wherein having a separate control line for each heater implies they can be activated separately) “and a processor in electronic communication with the at least one temperature-regulation element; a memory or storage device programmed with instructions executed by the processor” (Fig. 1 shows controller 2 [0037] The controller 2 of the present invention can be implemented with software or the like, using a computer, such as Penguin Computing Relion.RTM. or Dell Dimension 400.RTM. or other device containing a similar central processing unit (CPU); wherein software is well-known to be stored in memory) “determine a temperature threshold value for a volume of fluid;” ([0059] If on the other hand, an event is present and there is a scheduled opening time later within the period for which forecast data is available that indicates that conditions will meet the pre-selected criteria for swimming, the controller then proceeds to find the time where the Tm is less than or equal to Tc to turn the heaters back 29 on.  In order to do this, the controller must first calculate Tc as illustrated in FIG. 7A. The Tc curve represents the time required to heat the pool to the temperature pre-selected by the pool operator by that next scheduled swimmable opening before shutting the heaters off, taking into account the forecast weather conditions for the intervening time period from block 18 in FIG. 3. [0047] the fixed parameters 16 include the hours of operation for the pool, the days that it operates and the desired water temperature for use and related thermostat setting) “calculate an amount of solar radiation to which the volume of fluid is exposed;” ([0123]  The present invention measures the effect of the solar energy every hour by measuring the pool water temperature (Tm). The measurement of the swimming pool water (during an event) every hour measures all the independent variables that determine the gain or loss of energy in the swimming pool, including solar energy input; [0126] The solar energy input can be derived from a known publicly available source such as a manual entitled Solar Radiation Data Manual for Flatplate Concentrating Collectors available from The National Renewable Energy Laboratory. The nearest physical location to the pool that data is available for can be found in the manual and the average monthly data for zero degree tilt is used.) “calculate, from the amount of solar radiation and a set of temperature - regulation factors, a time period for reaching the temperature threshold value for the volume of fluid, wherein the set of temperature-regulation factors comprises at least a current temperature of the volume of fluid, and an energy-transfer rate for each of the at least two temperature-regulation elements;” ([0038] the controller 2 can receive water temperature data from the pool 3 on a continuous basis at any time it chooses to do so; [0039] The controller 2 activates and deactivates in response to events it detects in order to control the pool heating efficiency. An example of such an event would be when the combined data indicates that there will be an upcoming cold spell such that the ambient temperature and/or wind conditions will not be suitable for swimming at a preselected time in the future such as the next scheduled opening of the pool; [0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0080] A is the pool area in F.sup.2 1 Qcon Conduction losses Btu's/hr Qr Radiation losses Btu's/hr Qc Convection losses Btu's/hr Qe Evaporation losses Btu's/hr Qs Solar Energy Btu's/hr[0083] The first heater selected is a natural gas heater, the RayTherm 1083 with 888,060 of output Btu's for a pool area of 2400 F.sup.2 and .DELTA.T=30.degree. F. [0084] The known data for this heater also indicates: 3 For faster heat double Btu's/hr: 1,760,120 Btu's/hr Than select next larger: 2,049,180 BTUs/hr High wind note increases it by one model size 2,460,000 BTUs/hr [0085] Finally the RayThem 3001 with 3,000,000 input Btu's/hr and output Btu's/hr of 2,460,000 according to the data sheet;) “determine from the set of temperature-regulation factors, a cost-optimal procedure for the at least two different temperature-regulation elements for reaching the temperature threshold value” ([0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0036] If the pool is closed at night the present invention can shut the heaters off and save energy for most nights. Any time the heaters are off and the pool can be reheated in time for usage energy will be saved) “identify a desired use time for the volume of fluid; and activate a subset of at least two different temperature-regulation elements according to the time period, the desired use time, and the set of temperature-regulation factors” ([0047] The fixed parameters 16 further include a variety of criteria pre-selected by the pool operator, which will define both the time and weather conditions that the pool will be desired to be used. For example, the fixed parameters 16 include the hours of operation for the pool, the days that it operates and the desired water temperature for use and related thermostat settings.; [0039] The controller 2 activates and deactivates in response to events it detects in order to control the pool heating efficiency. An example of such an event would be when the combined data indicates that there will be an upcoming cold spell such that the ambient temperature and/or wind conditions will not be suitable for swimming at a preselected time in the future such as the next scheduled opening of the pool; [0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0036] If the pool is closed at night the present invention can shut the heaters off and save energy for most nights. Any time the heaters are off and the pool can be reheated in time for usage energy will be saved).
Gallupe fails to teach “a smartphone comprising a smartphone app granted location permissions by a user; wherein the smartphone is programmed to: determine whether the smartphone is located more than a defined distance from the fluid repository; and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure; and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository; and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid; activate a subset of the at least two temperature regulation elements according to the time period, the use time, and the set of temperature-regulation factors”.
Shoemaker teaches “a smartphone comprising a smartphone app granted location permissions by a user;” ([0073] FIG. 7 is a block diagram of an exemplary architecture for a device capable of running the disclosed device automation application. Architecture 700 can be implemented in any device for generating the features described in reference to FIGS. 1-3, including but not limited to portable or desktop computers, smart phones and electronic tablets, television systems, game consoles, kiosks and the like; [0031] a user of a particular mobile device can configure settings for one or more devices (e.g., entertainment, climate, appliance, lighting, and security) and the location-based automation system 102 can automate the one or more devices based on the configured settings when the particular mobile device is within a particular distance from the geographic location associated with the location-based automation system 102.)  “wherein the smartphone is programmed to: determine whether the smartphone is located more than a defined distance from the fluid repository;” ([0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126; [0034] In some implementations, process 200 can begin by determining the distance of a mobile device from a particular geographic location (202). For example, the distance of a mobile device from a particular geographic location can be determined using the communications system 104, as described in reference to FIG. 1; [0065] The GUI 500 includes a mobile device identifier field 502, an environment field 504, a radius field 506, and a mode field 508. The mobile device identifier field 502 can be configured to specify a particular mobile device, e.g., "Mobile Device 1" and "Mobile Device 2". Mobile devices can be specified using unique mobile device identifiers, e.g., an International Mobile Equipment Identity (IMEI) number. Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance.) “and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure;” ([0031] The location-based automation system 102 can communicate with a user settings database 118 to obtain user profiles associated with particular mobile devices 122, 124, and 126. The user profiles can be used to personalize automation of one or more devices at a location based on the presence of a particular mobile device 122, 124, or 126; [0062] In FIG. 4, the geofence 406 is defined using a radius R1 and the geofence 408 is defined using the radius R2. The distance between radii R1 and R2 can be in feet, meters, miles, or any other suitable unit of distance measure. A mobile device 404 can be associated with the particular geographic location 402. Further, automation of devices at the particular geographic location 402 can be triggered based on a position of the mobile device 404 relative to the geofences 406 and 408.  [0063] For example, when the distance of the mobile device 404 less than or equal to R1, the location-based automation system 104 can enter a "home" mode, and various automation actions associated with the "home" mode can be initiated according to the user profile. Similarly, when the distance of the mobile device is between R1 and R2, the location-based automation system 104 can enter an "away" mode, and various automation actions associated with the "away" mode can be initiated according to the user profile. Further, when the distance of the mobile device is greater than R2, the location-based automation system 104 can enter a "vacation" mode, and various automation actions associated with the "vacation" mode can be initiated according to the user profile; [0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126.) “and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository;([0032] various technologies can be used to determine the current location of a mobile device 122, 124, or 126, including short-range communication technologies such as Bluetooth or Radio-frequency Identification (RFID) tags. In some implementations, the location of a mobile device can be determined using cellular position technologies, e.g., using data received from cellular towers 130, or Wi-Fi positioning technologies (e.g., trilateralization), together with floor plan information or a map database and geocoding. If the mobile device is outdoors, the GPS or other GNSS technologies can be used to determine location of a mobile device, e.g., using data received from satellites 128. In some cases, the current location of a mobile device 122, 124, or 126 can be determined by the mobile device, e.g., using cellular or Wi-Fi position technologies. Alternatively, the mobile device 122, 124, or 126 can obtain its location from an external location service, e.g., Skyhook. [0065] Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance. As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance. The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance.) “and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid” ([0065] Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance. As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance. The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance; [0038] The user profile can be used to configure automation settings for one or more devices at one or more particular geographic locations. For example, a user can configure her user profile so that the temperature in a first location, e.g., a home, is set to 68 degrees and the temperature in a second location, e.g., an office, is set to 66 degrees.)
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for regulating a fluid repository temperature by activating temperature-regulating elements according to a time period, active use time and a cost-optimal procedure that reduces energy usage (and thus cost) according to Gallupe, and modify it with the features that allows a user’s smartphone to communicate with a controller that is set up to establish a defined area around a fluid repository (i.e. pool area) such that different temperature settings are established based on the smartphone being within the defined area around the fluid repository as taught by Shoemaker because both a user’s comfort and energy usage would be improved upon by implementing the proximity features of Shoemaker into Gallupe.  By combining these features, it can be considered taking the known pool temperature regulation system that activates temperature-regulating elements according to a time period, active use time and a cost-optimal procedure that utilizes a calculation of solar energy input, and improve it by implementing the features of Shoemaker that allows a different temperature settings and automation actions to occur when a user is within a defined distance from a set location and outside that defined distance, including a distance from a pool area, in a known way to achieve the predictable result of a temperature control system that activates temperature-regulation elements according to a time period, active use time and a cost-optimal procedure that utilizes solar energy input when a user is a defined distance from a pool area, and defaults to a different temperature control set point when a user is more than that defined distance.
Love additionally teaches “activate a subset of the at least two temperature regulation elements according to the time period, the use time, and the set of temperature-regulation factors” (([0023] the device 100 can have operational control over a primary heat element 106 (e.g. an electrical heater) and a secondary heat element 106 (e.g. a solar heater) and can make decisions for usage of the primary and/or secondary heat elements 106, based on environmental conditions and a schedule 108 that is used to define a target temperature range and/or a target time period for the target temperature range, as further described below).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which can activate a plurality of heaters according to a time period and a desired use time as taught by Gallupe and Shoemaker with the use of multiple heaters that can individually be activated as taught by Love because further efficiencies can be realized by only activating the required heater or heaters necessary for the just in time fluid repository usage, based upon the known energy-transfer rate for each heater.  By combining these elements, it can be considered applying the known concept of activating one or more heaters to the temperature control system that uses a smartphone proximity in a known way to achieve predictable results.

In regards to Claim 15, Gallupe teaches “A system comprising: at least two different temperature-regulation elements configured for fluidic communication with a fluid repository selected from the group consisting of a pool basin, a spa basin, and a hot tub basin;” (Fig. 1 shows heaters 5 (temperature regulation elements) and pool 3 (fluid repository); [0002] The present invention relates generally to a system for use in heating commercial and residential swimming pools or spas; [0015] The heaters are then turned on at the appropriately calculated time and left on until the next scheduled opening time for the pool; wherein heaters is plural [0038]  A relay is furnished for each heater with a separate control line; wherein having a separate control line for each heater implies they can be activated separately) “and a processor in electronic communication with the at least one temperature-regulation element; a memory or storage device programmed with instructions executed by the processor” (Fig. 1 shows controller 2 [0037] The controller 2 of the present invention can be implemented with software or the like, using a computer, such as Penguin Computing Relion.RTM. or Dell Dimension 400.RTM. or other device containing a similar central processing unit (CPU); wherein software is well-known to be stored in memory) “determine a temperature threshold value for a volume of fluid;” ([0059] If on the other hand, an event is present and there is a scheduled opening time later within the period for which forecast data is available that indicates that conditions will meet the pre-selected criteria for swimming, the controller then proceeds to find the time where the Tm is less than or equal to Tc to turn the heaters back 29 on.  In order to do this, the controller must first calculate Tc as illustrated in FIG. 7A. The Tc curve represents the time required to heat the pool to the temperature pre-selected by the pool operator by that next scheduled swimmable opening before shutting the heaters off, taking into account the forecast weather conditions for the intervening time period from block 18 in FIG. 3. [0047] the fixed parameters 16 include the hours of operation for the pool, the days that it operates and the desired water temperature for use and related thermostat setting) “calculate an amount of solar radiation to which the volume of fluid is exposed;” ([0123]  The present invention measures the effect of the solar energy every hour by measuring the pool water temperature (Tm). The measurement of the swimming pool water (during an event) every hour measures all the independent variables that determine the gain or loss of energy in the swimming pool, including solar energy input; [0126] The solar energy input can be derived from a known publicly available source such as a manual entitled Solar Radiation Data Manual for Flatplate Concentrating Collectors available from The National Renewable Energy Laboratory. The nearest physical location to the pool that data is available for can be found in the manual and the average monthly data for zero degree tilt is used.) “calculate, from the amount of solar radiation and a set of temperature - regulation factors, a time period for reaching the temperature threshold value for the volume of fluid, wherein the set of temperature-regulation factors comprises at least a current temperature of the volume of fluid, and an energy-transfer rate for each of the at least two temperature-regulation elements;” ([0038] the controller 2 can receive water temperature data from the pool 3 on a continuous basis at any time it chooses to do so; [0039] The controller 2 activates and deactivates in response to events it detects in order to control the pool heating efficiency. An example of such an event would be when the combined data indicates that there will be an upcoming cold spell such that the ambient temperature and/or wind conditions will not be suitable for swimming at a preselected time in the future such as the next scheduled opening of the pool; [0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0080] A is the pool area in F.sup.2 1 Qcon Conduction losses Btu's/hr Qr Radiation losses Btu's/hr Qc Convection losses Btu's/hr Qe Evaporation losses Btu's/hr Qs Solar Energy Btu's/hr[0083] The first heater selected is a natural gas heater, the RayTherm 1083 with 888,060 of output Btu's for a pool area of 2400 F.sup.2 and .DELTA.T=30.degree. F. [0084] The known data for this heater also indicates: 3 For faster heat double Btu's/hr: 1,760,120 Btu's/hr Than select next larger: 2,049,180 BTUs/hr High wind note increases it by one model size 2,460,000 BTUs/hr [0085] Finally the RayThem 3001 with 3,000,000 input Btu's/hr and output Btu's/hr of 2,460,000 according to the data sheet;) “determine from the set of temperature-regulation factors, a cost-optimal procedure for the at least different temperature-regulation elements for reaching the temperature threshold value” ([0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0036] If the pool is closed at night the present invention can shut the heaters off and save energy for most nights. Any time the heaters are off and the pool can be reheated in time for usage energy will be saved) “identify a desired use time for the volume of fluid; and activate at least one of at least two different temperature-regulation elements according to the time period, the desired use time, and...” ([0047] The fixed parameters 16 further include a variety of criteria pre-selected by the pool operator, which will define both the time and weather conditions that the pool will be desired to be used. For example, the fixed parameters 16 include the hours of operation for the pool, the days that it operates and the desired water temperature for use and related thermostat settings.; [0039] The controller 2 activates and deactivates in response to events it detects in order to control the pool heating efficiency. An example of such an event would be when the combined data indicates that there will be an upcoming cold spell such that the ambient temperature and/or wind conditions will not be suitable for swimming at a preselected time in the future such as the next scheduled opening of the pool; [0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0036] If the pool is closed at night the present invention can shut the heaters off and save energy for most nights. Any time the heaters are off and the pool can be reheated in time for usage energy will be saved).
Gallupe fails to teach “a smartphone comprising a smartphone app granted location permissions by a user; wherein the smartphone is programmed to: determine whether the smartphone is located more than a defined distance from the fluid repository; and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure; and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository; and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid; wherein the set of temperature-regulation factors comprises...and whether a user is within a predefined geographical distance from the fluid repository; activate at least one of the at least two temperature regulation elements according to...whether the user is within the defined geographical distance from the fluid repository”.
Shoemaker teaches “a smartphone comprising a smartphone app granted location permissions by a user;” ([0073] FIG. 7 is a block diagram of an exemplary architecture for a device capable of running the disclosed device automation application. Architecture 700 can be implemented in any device for generating the features described in reference to FIGS. 1-3, including but not limited to portable or desktop computers, smart phones and electronic tablets, television systems, game consoles, kiosks and the like; [0031] a user of a particular mobile device can configure settings for one or more devices (e.g., entertainment, climate, appliance, lighting, and security) and the location-based automation system 102 can automate the one or more devices based on the configured settings when the particular mobile device is within a particular distance from the geographic location associated with the location-based automation system 102.)  “wherein the smartphone is programmed to: determine whether the smartphone is located more than a defined distance from the fluid repository;” ([0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126; [0034] In some implementations, process 200 can begin by determining the distance of a mobile device from a particular geographic location (202). For example, the distance of a mobile device from a particular geographic location can be determined using the communications system 104, as described in reference to FIG. 1; [0065] The GUI 500 includes a mobile device identifier field 502, an environment field 504, a radius field 506, and a mode field 508. The mobile device identifier field 502 can be configured to specify a particular mobile device, e.g., "Mobile Device 1" and "Mobile Device 2". Mobile devices can be specified using unique mobile device identifiers, e.g., an International Mobile Equipment Identity (IMEI) number. Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance.) “and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure for the at least one temperature-regulation element;” ([0062] In FIG. 4, the geofence 406 is defined using a radius R1 and the geofence 408 is defined using the radius R2. The distance between radii R1 and R2 can be in feet, meters, miles, or any other suitable unit of distance measure. A mobile device 404 can be associated with the particular geographic location 402. Further, automation of devices at the particular geographic location 402 can be triggered based on a position of the mobile device 404 relative to the geofences 406 and 408.  [0063] For example, when the distance of the mobile device 404 less than or equal to R1, the location-based automation system 104 can enter a "home" mode, and various automation actions associated with the "home" mode can be initiated according to the user profile. Similarly, when the distance of the mobile device is between R1 and R2, the location-based automation system 104 can enter an "away" mode, and various automation actions associated with the "away" mode can be initiated according to the user profile. Further, when the distance of the mobile device is greater than R2, the location-based automation system 104 can enter a "vacation" mode, and various automation actions associated with the "vacation" mode can be initiated according to the user profile; [0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126.) “and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository;([0031] The location-based automation system 102 can communicate with a user settings database 118 to obtain user profiles associated with particular mobile devices 122, 124, and 126. The user profiles can be used to personalize automation of one or more devices at a location based on the presence of a particular mobile device 122, 124, or 126; [0032] various technologies can be used to determine the current location of a mobile device 122, 124, or 126, including short-range communication technologies such as Bluetooth or Radio-frequency Identification (RFID) tags. In some implementations, the location of a mobile device can be determined using cellular position technologies, e.g., using data received from cellular towers 130, or Wi-Fi positioning technologies (e.g., trilateralization), together with floor plan information or a map database and geocoding. If the mobile device is outdoors, the GPS or other GNSS technologies can be used to determine location of a mobile device, e.g., using data received from satellites 128. In some cases, the current location of a mobile device 122, 124, or 126 can be determined by the mobile device, e.g., using cellular or Wi-Fi position technologies. Alternatively, the mobile device 122, 124, or 126 can obtain its location from an external location service, e.g., Skyhook. [0065] Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance. As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance. The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance.) “and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid” ([0065] Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance. As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance. The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance; [0038] The user profile can be used to configure automation settings for one or more devices at one or more particular geographic locations. For example, a user can configure her user profile so that the temperature in a first location, e.g., a home, is set to 68 degrees and the temperature in a second location, e.g., an office, is set to 66 degrees.) “wherein the set of temperature-regulation factors comprises...and whether a user is within a predefined geographical distance from the fluid repository” ([0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126; [0031] a user of a particular mobile device can configure settings for one or more devices (e.g., entertainment, climate, appliance, lighting, and security) and the location-based automation system 102 can automate the one or more devices based on the configured settings when the particular mobile device is within a particular distance from the geographic location associated with the location-based automation system 102) “activate at least one of the at least two temperature regulation elements according to...whether the user is within the defined geographical distance from the fluid repository” ([0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126; [0027] The appliance control system 112 can be used to configure automation settings for appliances, e.g., microwave ovens, coffee machines, washing machines, televisions, and water heaters, based on a presence of particular mobile devices 122, 124, or 126; wherein a water heater or a heating and cooling part of a climate control system can be considered a temperature regulation elements).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for regulating a fluid repository temperature by activating temperature-regulating elements according to a time period, active use time and a cost-optimal procedure that reduces energy usage (and thus cost) according to Gallupe, and modify it with the features that allows a user’s smartphone to communicate with a controller that is set up to establish a defined area around a fluid repository (i.e. pool area) such that different temperature settings are established based on the smartphone being within the defined area around the fluid repository as taught by Shoemaker because both a user’s comfort and energy usage would be improved upon by implementing the proximity features of Shoemaker into Gallupe.  By combining these features, it can be considered taking the known pool temperature regulation system that activates temperature-regulating elements according to a time period, active use time and a cost-optimal procedure that utilizes a calculation of solar energy input, and improve it by implementing the features of Shoemaker that allows a different temperature settings and automation actions to occur when a user is within a defined distance from a set location and outside that defined distance, including a distance from a pool area, in a known way to achieve the predictable result of a temperature control system that activates temperature-regulation elements according to a time period, active use time and a cost-optimal procedure that utilizes solar energy input when a user is a defined distance from a pool area, and defaults to a different temperature control set point when a user is more than that defined distance.
Love additionally teaches “and activate at least one of the at least two different temperature-regulation elements according to the time period, the desired use time...” (([0023] the device 100 can have operational control over a primary heat element 106 (e.g. an electrical heater) and a secondary heat element 106 (e.g. a solar heater) and can make decisions for usage of the primary and/or secondary heat elements 106, based on environmental conditions and a schedule 108 that is used to define a target temperature range and/or a target time period for the target temperature range, as further described below).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which can activate a plurality of heaters according to a time period and a desired use time and whether a user is within a defined distance from a geographical location including a pool area as taught by Gallupe and Shoemaker with the use of multiple heaters that can individually be activated as taught by Love because further efficiencies can be realized by only activating the required heater or heaters necessary for the just in time fluid repository usage, based upon the known energy-transfer rate for each heater.  By combining these elements, it can be considered applying the known concept of activating one or more heaters to the temperature control system that uses a smartphone proximity in a known way to achieve predictable results.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gallupe and Shoemaker as applied to claim 5 above, and further in view of Bajka (US 4322297, hereinafter Bajka).

In regards to Claim 11, Gallupe and Peng teach the temperature-regulation system as incorporated by claim 1 above.  
The combination of Gallupe and Peng fail to teach “The system of claim 1, wherein the at least one temperature-regulation element is configured to be in fluidic communication with an other fluid repository containing an other volume of fluid; wherein the processor is configured to: determine an other time period for reaching another temperature threshold value for the other volume of fluid; wherein the activating the at least one temperature-regulation element is further according to the other time period”.
Bajka teaches “The system of claim 1, wherein the at least one temperature-regulation element is configured to be in fluidic communication with an other fluid repository containing an other volume of fluid;” (Fig. 1 shows solar panels 41 and spa 21, all in fluidic communication with one another, and each considered another volume of fluid; [col 4 line 37] Hydraulic circuit means, generally designated 24 and shown in FIG. 1 as relatively thick solid lines, couples the various water-conditioning apparatus for spa 21 and pool 22 for the flow of pool water through the water-conditioning apparatus in accordance with commands from controller means 26, which in the preferred form is electrically coupled by conductor means, generally designated 23 and shown in FIG. 1 by relatively thin lines, to the pool water-conditioning apparatus [col 5 line 5] the present invention is provided with solar water-heating apparatus, such as solar panels 41, and non-solar water-heating apparatus, such as gas heater 42. Accordingly, valve 39 is coupled to conduit 43 for flow of water to solar panels 41) “wherein the processor is configured to: determine an other time period for reaching another temperature threshold value for the other volume of fluid; wherein the activating the at least one temperature-regulation element is further according to the other time period” ([col 14 line 47] The logic circuit of the present invention is capable of time-based as well as the above-described temperature-based mode switching. In time-based operation the heating in spa mode and pool mode may be determined by programmable timer 178 (FIG. 5), as well as by the temperature of the pool water.  For the purpose of illustration assume that the system is strapped for pool preference. Moreover, assume that at 5:00 p.m. each evening the pool owner wants to heat the spa for 2 hours, regardless of whether or not the pool is heated to 78.degree. F. This condition may occur regularly during winter months. Programmable timer 178 will produce a logic 1 signal in conductor 179 which inputs OR gate 181. The system will switch to spa mode even though the temperature switching input to OR gate 181 is a logic 0. [col 5 line 5] the present invention is provided with solar water-heating apparatus, such as solar panels 41, and non-solar water-heating apparatus, such as gas heater 42. Accordingly, valve 39 is coupled to conduit 43 for flow of water to solar panels 41 [col 13 line 1] Once pool water in pool 22 is heated to 85.degree. F., the logic 0 signal from comparator 95 will be communicated to inverter 226 through conductors 103 and 187 and inverted to a logic 1 signal indicating that the system is now in spa mode. The logic 1 signal from inverter 226 is input through OR gates 181 and 157 and back through conductor 137 to the Temperature Logic Portion of the circuit...If the solar heat availability temperature has risen to 95.degree. F. and the spa water temperature is currently 90.degree. F., comparator 101 will also input AND gate 139 with a logic 1. The result is a logic 1 input to OR gate 148 and AND gate 94 indicating spa solar heat availability. Since the preset spa temperature is 100.degree. F., comparator 96 indicates that there is a spa heat demand in that the spa water temperature is only 90.degree. F. A logic 1 signal is present at AND gate 136 from comparator 96 and from conductor 137 (spa mode) and such signal is accordingly input to OR gates 104 and 106. The input to OR gate 104 is present at AND gate 94 indicating both spa solar heat demand and spa solar heat availability. The spa is, therefore, solar heated until the temperature rises to 95.degree.). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the temperature-regulation system of Gallupe and Shoemaker with the use of a second body of water that is also temperature-regulated and which is able to be heated based on time information for reaching a temperature setpoint as taught by Bajka because it would gain the stated benefits of “[col 2 line 16] (9) The ability to truly attain an energy-efficient recreational pool system requires a controller that not only can perform timed sequencing of water-conditioning functions, but can also sense the need for these functions, sense the operation of the equipment during performance of the functions, and preferably, can effect temperature switching as well as timed switching of the water-conditioning functions. Moreover, the ability to sense operation of the pool water-conditioning apparatus and to make control decisions based upon the operation of such apparatus allows the controller to protect the system against "mindless" continued operation that can eventually destroy or endanger the apparatus” and “[col 2 line 65] to provide a controller for recreational pool systems which is capable of interrelating the operation of pool water-conditioning apparatus as between a multiplicity of pools”.  By combining these elements, it can be considered taking the known pool temperature control system that controls heating elements to reach a target temperature for a given time period of two different bodies of water as taught by Bajka, and incorporating these features into the temperature-regulation system of Gallupe and Shoemaker in a known way to achieve predictable results.
 
In regards to Claim 12, Gallupe, Shoemaker and Bajka teach the temperature-regulation system as incorporated by claim 11 above.  Bajka further teaches “The system of claim 11, further comprising a valve in fluidic communication with the fluid repository and the other fluid repository, and in electronic communication with the processor” (Fig. 1 shows valves 47, 39 and 31, in fluidic communication with all of pool 22, spa 21 and solar panels/water heater 41; [col 7 line 61] Valves 31, 39 and 47 are actuated by valve operators 72, 73 and 74, respectively, which are coupled to the logic circuit through drive circuits) “wherein the processor is further configured to actuate the valve for reaching the temperature threshold value, the other temperature threshold value, or both” ([col 8 line 1] The controller means of the present invention includes a variety of input means. Such input means includes a programmable timer which is capable of logic signal input to the controller logic circuit and which can be programmed or set by the user to input signals to the logic circuit during a plurality of desired time intervals. Additionally, input means includes temperature setting input apparatus for the spa and pool...The improved controller means of the present invention not only is capable of control and operation of the relatively complex and sophisticated pool system above set forth, but utilizes input and feedback from the pool system and the electrically powered, pool-related equipment to determine the manner in which the pool equipment is operated; [col 10 line 23] the comparator 95 compares the water temperature in the pool with the user's input or setting for the desired water temperature to which the swimming pool should be heated with solar heating. Comparator 97 compares the water temperature in the pool to a setting for the swimming pool water temperature when gas heating is employed and provides a logic output to AND gate 110 through conductor 90. Comparator 96 is input by spa temperature setting device 99 and spa water temperature sensor 70 (by conductor 105), and comparator 96 provides a logic 1 output to AND gate 136 (FIG. 4) through conductor 78 when the spa water is at a temperature below the input setting; [col 5 line 31] In order to control the return flow of pool water as between spa 21 and pool 22, return valve 47 is coupled to conduit 48 from gas heater 42 and is further coupled to return conduit 49 for spa 21 and to return conduit 51 for pool 22. By selection of the position of intake valve 31 and return valve 47, therefore, it is possible to filter and heat water in either the swimming pool or the spa).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gallupe and Shoemaker, and further in view of Zeng (US 20080086807, hereinafter Zeng).

In regards to Claim 13, Gallupe teaches “A system comprising: at least one temperature-regulation element configured for fluidic communication with a fluid repository selected from the group consisting of a pool basin, a spa basin and a hot tub basin;” (Fig. 1 shows heaters 5 (temperature regulation element) and pool 3 (fluid repository); [0002] The present invention relates generally to a system for use in heating commercial and residential swimming pools or spas.) “and a processor in electronic communication with the at least one temperature-regulation element; a memory or storage device programmed with instructions executed by the processor;” (Fig. 1 shows controller 2 [0037] The controller 2 of the present invention can be implemented with software or the like, using a computer, such as Penguin Computing Relion.RTM. or Dell Dimension 400.RTM. or other device containing a similar central processing unit (CPU); wherein software is well-known to be executed from memory) “determine a temperature threshold value for a volume of fluid;” ([0059] If on the other hand, an event is present and there is a scheduled opening time later within the period for which forecast data is available that indicates that conditions will meet the pre-selected criteria for swimming, the controller then proceeds to find the time where the Tm is less than or equal to Tc to turn the heaters back 29 on.  In order to do this, the controller must first calculate Tc as illustrated in FIG. 7A. The Tc curve represents the time required to heat the pool to the temperature pre-selected by the pool operator by that next scheduled swimmable opening before shutting the heaters off, taking into account the forecast weather conditions for the intervening time period from block 18 in FIG. 3. [0047] the fixed parameters 16 include the hours of operation for the pool, the days that it operates and the desired water temperature for use and related thermostat setting) “calculate an amount of solar radiation to which the volume of fluid is exposed;” ([0123]  The present invention measures the effect of the solar energy every hour by measuring the pool water temperature (Tm). The measurement of the swimming pool water (during an event) every hour measures all the independent variables that determine the gain or loss of energy in the swimming pool, including solar energy input; [0126] The solar energy input can be derived from a known publicly available source such as a manual entitled Solar Radiation Data Manual for Flatplate Concentrating Collectors available from The National Renewable Energy Laboratory. The nearest physical location to the pool that data is available for can be found in the manual and the average monthly data for zero degree tilt is used.) “calculate, from the amount of solar radiation and a set of temperature - regulation factors, a time period for reaching the temperature threshold value for the volume of fluid, wherein the set of temperature-regulation factors comprises at least a current temperature of the volume of fluid and an energy-transfer rate for the at least one temperature-regulation element;” ([0038] the controller 2 can receive water temperature data from the pool 3 on a continuous basis at any time it chooses to do so; [0039] The controller 2 activates and deactivates in response to events it detects in order to control the pool heating efficiency. An example of such an event would be when the combined data indicates that there will be an upcoming cold spell such that the ambient temperature and/or wind conditions will not be suitable for swimming at a preselected time in the future such as the next scheduled opening of the pool; [0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0080] A is the pool area in F.sup.2 1 Qcon Conduction losses Btu's/hr Qr Radiation losses Btu's/hr Qc Convection losses Btu's/hr Qe Evaporation losses Btu's/hr Qs Solar Energy Btu's/hr[0083] The first heater selected is a natural gas heater, the RayTherm 1083 with 888,060 of output Btu's for a pool area of 2400 F.sup.2 and .DELTA.T=30.degree. F. [0084] The known data for this heater also indicates: 3 For faster heat double Btu's/hr: 1,760,120 Btu's/hr Than select next larger: 2,049,180 BTUs/hr High wind note increases it by one model size 2,460,000 BTUs/hr [0085] Finally the RayThem 3001 with 3,000,000 input Btu's/hr and output Btu's/hr of 2,460,000 according to the data sheet;) “determine, from the set of temperature-regulation factors, a cost-optimal procedure for the at least one temperature-regulation element for reaching the temperature threshold value;” ([0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0036] If the pool is closed at night the present invention can shut the heaters off and save energy for most nights. Any time the heaters are off and the pool can be reheated in time for usage energy will be saved) “identify a desired use time for the volume of fluid; and activate the at least one temperature-regulation element according to the time period, the desired use time, and the cost-optimal procedure” ([0047] The fixed parameters 16 further include a variety of criteria pre-selected by the pool operator, which will define both the time and weather conditions that the pool will be desired to be used. For example, the fixed parameters 16 include the hours of operation for the pool, the days that it operates and the desired water temperature for use and related thermostat settings.; [0039] The controller 2 activates and deactivates in response to events it detects in order to control the pool heating efficiency. An example of such an event would be when the combined data indicates that there will be an upcoming cold spell such that the ambient temperature and/or wind conditions will not be suitable for swimming at a preselected time in the future such as the next scheduled opening of the pool; [0042] Further efficiency is achieved by heating the pool only as long as is necessary to bring the pool temperature to a preselected level at a given opening time; [0036] If the pool is closed at night the present invention can shut the heaters off and save energy for most nights. Any time the heaters are off and the pool can be reheated in time for usage energy will be saved).
Gallupe fails to teach “a smartphone comprising a smartphone app granted location permissions by a user; wherein the smartphone is programmed to: determine whether the smartphone is located more than a defined distance from the fluid repository; and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure for the at least one temperature-regulation element; and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository; and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid; identify a temperature difference between the volume of fluid and the other volume of fluid; and actuate the valve to: flow fluid from the volume of fluid into the other volume of fluid based on the temperature difference; or flow fluid from the other fluid repository to the fluid repository based on the temperature difference.”.
Shoemaker teaches “a smartphone comprising a smartphone app granted location permissions by a user;” ([0073] FIG. 7 is a block diagram of an exemplary architecture for a device capable of running the disclosed device automation application. Architecture 700 can be implemented in any device for generating the features described in reference to FIGS. 1-3, including but not limited to portable or desktop computers, smart phones and electronic tablets, television systems, game consoles, kiosks and the like; [0031] a user of a particular mobile device can configure settings for one or more devices (e.g., entertainment, climate, appliance, lighting, and security) and the location-based automation system 102 can automate the one or more devices based on the configured settings when the particular mobile device is within a particular distance from the geographic location associated with the location-based automation system 102.)  “wherein the smartphone is programmed to: determine whether the smartphone is located more than a defined distance from the fluid repository;” ([0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126; [0034] In some implementations, process 200 can begin by determining the distance of a mobile device from a particular geographic location (202). For example, the distance of a mobile device from a particular geographic location can be determined using the communications system 104, as described in reference to FIG. 1; [0065] The GUI 500 includes a mobile device identifier field 502, an environment field 504, a radius field 506, and a mode field 508. The mobile device identifier field 502 can be configured to specify a particular mobile device, e.g., "Mobile Device 1" and "Mobile Device 2". Mobile devices can be specified using unique mobile device identifiers, e.g., an International Mobile Equipment Identity (IMEI) number. Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance.) “and if the smartphone is located more than the defined distance from the fluid repository, instruct the processor to refrain from the cost-optimal procedure for the at least one temperature-regulation element;” ([0062] In FIG. 4, the geofence 406 is defined using a radius R1 and the geofence 408 is defined using the radius R2. The distance between radii R1 and R2 can be in feet, meters, miles, or any other suitable unit of distance measure. A mobile device 404 can be associated with the particular geographic location 402. Further, automation of devices at the particular geographic location 402 can be triggered based on a position of the mobile device 404 relative to the geofences 406 and 408.  [0063] For example, when the distance of the mobile device 404 less than or equal to R1, the location-based automation system 104 can enter a "home" mode, and various automation actions associated with the "home" mode can be initiated according to the user profile. Similarly, when the distance of the mobile device is between R1 and R2, the location-based automation system 104 can enter an "away" mode, and various automation actions associated with the "away" mode can be initiated according to the user profile. Further, when the distance of the mobile device is greater than R2, the location-based automation system 104 can enter a "vacation" mode, and various automation actions associated with the "vacation" mode can be initiated according to the user profile; [0026] The climate control system 110 can be used to configure automation settings for climate control systems, e.g., heating and cooling, at a location. For example, temperature settings for a location (e.g., a pool, spa, home, office, or individual rooms in a home or office) can be adjusted based on a presence of particular mobile devices 122, 124, or 126.) “and wherein the processor configured to: receive input based on a location of the smartphone relative to the fluid repository;([0032] various technologies can be used to determine the current location of a mobile device 122, 124, or 126, including short-range communication technologies such as Bluetooth or Radio-frequency Identification (RFID) tags. In some implementations, the location of a mobile device can be determined using cellular position technologies, e.g., using data received from cellular towers 130, or Wi-Fi positioning technologies (e.g., trilateralization), together with floor plan information or a map database and geocoding. If the mobile device is outdoors, the GPS or other GNSS technologies can be used to determine location of a mobile device, e.g., using data received from satellites 128. In some cases, the current location of a mobile device 122, 124, or 126 can be determined by the mobile device, e.g., using cellular or Wi-Fi position technologies. Alternatively, the mobile device 122, 124, or 126 can obtain its location from an external location service, e.g., Skyhook. [0065] Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance. As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance. The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance.) “and if the smartphone is not located more than the defined distance from the fluid repository: determine a temperature threshold value for the volume of fluid” ([0065] Each mobile device can be associated with one or more geographic locations, i.e., environments. The geographic locations can be specified in the environment field 504. In some implementations, a particular geographic location, e.g., "Home", can be subdivided into several environments, e.g., "Living room", "Backyard", and "Pool area". [0066] Automation settings for particular mobile devices are specified in the radius field 506 and the mode field 508. In particular, the mode field 508 can indicate a particular automation mode and the radius field 506 can specify a distance. As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance. The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance; [0038] The user profile can be used to configure automation settings for one or more devices at one or more particular geographic locations. For example, a user can configure her user profile so that the temperature in a first location, e.g., a home, is set to 68 degrees and the temperature in a second location, e.g., an office, is set to 66 degrees.)
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for regulating a fluid repository temperature by activating temperature-regulating elements according to a time period, active use time and a cost-optimal procedure that reduces energy usage (and thus cost) according to Gallupe, and modify it with the features that allows a user’s smartphone to communicate with a controller that is set up to establish a defined area around a fluid repository (i.e. pool area) such that different temperature settings are established based on the smartphone being within the defined area around the fluid repository as taught by Shoemaker because both a user’s comfort and energy usage would be improved upon by implementing the proximity features of Shoemaker into Gallupe.  By combining these features, it can be considered taking the known pool temperature regulation system that activates temperature-regulating elements according to a time period, active use time and a cost-optimal procedure that utilizes a calculation of solar energy input, and improve it by implementing the features of Shoemaker that allows a different temperature settings and automation actions to occur when a user is within a defined distance from a set location and outside that defined distance, including a distance from a pool area, in a known way to achieve the predictable result of a temperature control system that activates temperature-regulation elements according to a time period, active use time and a cost-optimal procedure that utilizes solar energy input when a user is a defined distance from a pool area, and defaults to a different temperature control set point when a user is more than that defined distance.
The combination of Gallupe and Shoemaker fail to teach “identify a temperature difference between the volume of fluid and the other volume of fluid; and actuate the valve to: flow fluid from the volume of fluid into the other volume of fluid based on the temperature difference; or flow fluid from the other fluid repository to the fluid repository based on the temperature difference”.
Zeng teaches “identify a temperature difference between the volume of fluid and the other volume of fluid” ([0020] Referring to FIGS. 1-4, a temperature difference swimming pool in accordance with the present invention comprises: a pool 1 filled with water, and a plurality of space-apart water curtain controlling devices 2 arranged on the bottom of the pool 1. Each of the water curtain controlling devices 2 includes two juxtaposed pipes 4 and 4'. A series of intermittent holes 5, 5' is formed in the top surface of the pipes 4 and 4' and located along the length thereof and vertical to the water surface of the swimming pool. The pipes 4 and 4' each has a close end, and another end of the pipes 4 and 4' is connected to a pump 6; [0022] When the pool 1 or the curtain controlling device 2 is connected to a temperature regulating system 3, the water in one region of the swimming pool is cold, in the other region of the pool the water is warm, and the water curtain controlling device 2 serves to separate the cold and warm regions. [0029] The water curtain controlling devices at both sides of the swimming pool cooperate the pump, the pipes, and the condenser and evaporator of the temperature regulating system to perform heat exchange, so that the water in one region of the swimming pool is cold, in the other region of the pool the water is warm. Further, the temperature regulating system can regulate the water temperature according to the weather change and create a temperature difference of 20-25.degree. C) “and actuate the valve to: flow fluid from the volume of fluid into the other volume of fluid based on the temperature difference; or flow fluid from the other fluid repository to the fluid repository based on the temperature difference.” ([0022] The water curtain controlling device 2 can prevent convention of water between two sides of the water curtain, thus stopping the heat transmission. When the pool 1 or the curtain controlling device 2 is connected to a temperature regulating system 3, the water in one region of the swimming pool is cold, in the other region of the pool the water is warm, and the water curtain controlling device 2 serves to separate the cold and warm regions; [0023] Switch valve and filter mesh can additionally be arranged between the water curtain controlling device 2 and the pump 6; [0025] The temperature difference between two sides of the water curtain controlling device 2 is 1-3.degree. C. If a rectangular swimming pool is provided with a plurality of water curtain controlling devices, ten water curtain controlling devices can create a temperature difference of 15-25.degree. C. The temperature regulating system can heat the water in one end of the swimming while cooling the water in the other end of the pool, and each water curtain controlling device 2 forms a temperature difference of 1-3.degree. C. between its two sides, thus forming a cold water region and a warm water region in one swimming pool).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the pool temperature regulation system that incorporates a distance a smartphone is from the pool to activate a temperature regulation system such that when the user is within a defined distance, a cost-optimal procedure is followed that incorporates a desired use time, an opening schedule and calculations of energy transfer by the heaters as taught by Gallupe and Shoemaker with pool curtain system that allows a flow of water from one section or volume of fluid in the pool to the other based on a temperature difference between the two as taught by Zeng because it would allow the pool system of Gallupe and Shoemaker to have the stated benefits noted by Zeng in paragraphs [0004]-[0006].  By combining these elements, it can be considered taking the known pool system that uses a curtain to split a pool into different temperature regulated sections so that flow between the sections is enacted based on a temperature difference and combining it with the known temperature regulation system based on various regulation factors and a smartphone being within a known distance in a known way to achieve predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116